Case 2:17-cr-20737-LVP-DRG ECF No. 40 filed 09/14/20          PageID.207    Page 1 of 6




                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION

UNITED STATES OF AMERICA,

                    Plaintiff,
                                                      Criminal Case No. 17-20737
v.                                                    Honorable Linda V. Parker

RUFUS CULP,

               Defendant.
_________________________________/

      OPINION AND ORDER GRANTING RENEWED MOTION FOR
             COMPASSIONATE RELEASE (ECF NO. 32)

      On December 11, 2018, Defendant Rufus Culp pleaded guilty pursuant to a

Rule 11 Plea Agreement to one count of felon in possession of a firearm in

violation of 18 U.S.C. § 922(g)(1). (ECF No. 23.) On March 13, 2018, the Court

sentenced Defendant to 35 months of incarceration, followed by 18 months of

supervised release. (See ECF No. 27.) The matter is presently before the Court on

Defendant’s Motion to Reduce Sentence Pursuant to 18 U.S.C. § 3582, which the

Court construes as a motion for compassionate release. (ECF No. 32.) The motion

has been fully briefed. (ECF Nos. 34, 35, 38.)

                                   Applicable Law

      A defendant may move for compassionate release under § 3582(c)(1)(A)

only after “fully exhaust[ing] all administrative rights to appeal a failure of the
Case 2:17-cr-20737-LVP-DRG ECF No. 40 filed 09/14/20           PageID.208     Page 2 of 6




Bureau of Prisons to bring a motion on the defendant’s behalf” or “the lapse of 30

days from the receipt of such a request by the warden of the defendant’s facility,

whichever is earlier.” 18 U.S.C. § 3582(c)(1)(A).

      Further, under the statute, a court may reduce a defendant’s term of

imprisonment “after considering the factors set forth in [18 U.S.C.] Section

3553(a) to the extent they are applicable, if it finds that . . . extraordinary and

compelling reasons warrant such a reduction . . . and that a reduction is consistent

with applicable statements issued by the Sentencing Commission[.]” 18 U.S.C.

§ 3582(c)(1)(A)(i). The defendant bears the burden of proving that “extraordinary

and compelling reasons” exist to justify release under the statute. See United

States v. Rodriguez, 896 F.2d 1031, 1033 (6th Cir. 1990).

      Here, the Government does not dispute that Defendant properly exhausted

all administrative remedies.1 (ECF No. 35.) Nor does the Government dispute that

Defendant’s obesity (BMI 33.4) places him at heightened risk from COVID-19 and

therefore qualifies as an “extraordinary and compelling reason[]” for release under




1
 The Government initially indicated that the Bureau of Prisons had no record of the
request for release Defendant submitted to his warden. (ECF No. 34 at Pg ID 157.)
The Government therefore maintained that Defendant had not exhausted his
administrative remedies. (Id. at 160.) In a supplemental brief, however, the
Government advised that Defendant’s June 9, 2020 request to the warden had been
located. (ECF No. 35)
                                            2
Case 2:17-cr-20737-LVP-DRG ECF No. 40 filed 09/14/20         PageID.209    Page 3 of 6




the statute.2 (ECF No. 34 at Pg. ID 155.) The Government nevertheless maintains

that a reduction of Defendant’s sentence is not consistent with the Sentencing

Commission’s applicable policy statements. (ECF No. 34.) Specifically, the

Government argues that he is a danger to the community. (Id. at Pg ID 155-56,

167-68.)

                                      Analysis

      The factors set forth in 18 U.S.C. § 3553(a) include a defendant’s history

and characteristics; the nature and circumstances of the crimes; due consideration

of the seriousness of the crimes; promoting respect for the law; providing just

punishment; affording adequate deterrence; protecting the public from further

crimes by the defendant; and providing him with any necessary correctional

services and treatment. See 18 U.S.C. § 3553(a).



2
 As it routinely does in response to the many compassionate release motions filed
by incarcerated individuals during the COVID-19 pandemic, the Government
maintains that despite Defendant’s heightened risk, the Bureau of Prisons has
instituted measures to mitigate the risk of the virus spreading within its facilities.
(ECF No. 34 at Pg ID 157-59.) This Court, and many other courts in this District,
have addressed the Government’s contentions in other decisions, specifically with
respect to the Milan facility where Defendant is incarcerated, concluding that
whatever measures have been taken have not eliminated—and probably cannot
given the communal environment—the spread of the virus and that the BOP’s
testing policies do not provide an accurate picture of the exposure risk at its
facilities. See, e.g., United States v. Nazzal, -- F. Supp. 3d --, 2020 WL 3077948,
at *4 (E.D. Mich. June 10, 2020); United States v. Haynes, No. 14-20083, 2020
WL 4696601, at *3 (E.D. Mich. Aug. 13, 2020). For the reasons previously stated
in those decisions, the BOP’s efforts do not justify denying Defendant’s motion.
                                          3
Case 2:17-cr-20737-LVP-DRG ECF No. 40 filed 09/14/20        PageID.210   Page 4 of 6




      The Government emphasizes Defendant’s criminal history in support of its

assertion that he would endanger the community if released early. Defendant in

fact has been convicted of several past felonies, most recently his current and two

prior felon-in-possession charges. However, Defendant’s remaining two

convictions, which include the most violent components of his criminal history,

arose when he was a teenager. He is now 41-years old.

      Moreover, Defendant was released on bond for almost three years while this

matter was pending. He accumulated no arrests or violations during that period.

He was employed full-time as a hi/lo driver and plans to return to that job upon his

release.

      Defendant’s family circumstances also warrant a reduction. He is the father

of two sons, who were two and fourteen-years old as of the date of the Presentence

Investigation Report (“PSR”). (PSR ¶ 38.) Defendant’s teenage son resided with

Defendant and Defendant’s mother. (Id.) The boy’s mother died in late 2018. (Id.

¶ 39.) Defendant is involved in both of his sons’ lives. (Id. ¶ 40.)

      In addition to his mother and children, Defendant has the support of his

fiancé Keisha Jackson and several other family members. Defendant has been

dating Ms. Jackson for approximately fifteen years and they were engaged in

November 2018. He plans to reside with Ms. Jackson upon his release.




                                          4
Case 2:17-cr-20737-LVP-DRG ECF No. 40 filed 09/14/20        PageID.211    Page 5 of 6




      Finally, Defendant is projected to be released from prison on October 19,

2021. He will be eligible for release to a halfway house next month. Any benefit

of keeping Defendant incarcerated in the interim is outweighed by the risk of

serious outcomes if he contracts COVID-19. Moreover, the sentence that

Defendant has served, combined with the period of supervised release that will

follow, appropriately “reflect[s] the seriousness of the offense,” “promote[s]

respect for the law,” and “provide[s] just punishment for the offense.” 18 U.S.C.

§ 3553(a).

      Thus, the Court finds that the factors set forth in § 3553(a) warrant a

reduction of Defendant’s sentence and the policy statements issued by the

Sentencing Commission before the passage of the First Step Act include provisions

broad enough to cover the aforementioned circumstances.

                                    Conclusion

      For the foregoing reasons, the Court GRANTS Defendant’s Motion to

Reduce Sentence Pursuant to 18 U.S.C. § 3582. (ECF No. 32.) The Court reduces

Defendant’s sentence to time served. The Bureau of Prisons is authorized to delay

execution of this Order for up to seven days after its issuance to make necessary

arrangements related to Defendant’s release. The period of supervised release

remains 18 months.




                                          5
Case 2:17-cr-20737-LVP-DRG ECF No. 40 filed 09/14/20         PageID.212   Page 6 of 6




      Upon his release, Defendant shall reside at Keisha Jackson’s residence in

Clinton Township, Michigan, where Defendant shall remain in self-quarantine for

14 days. Defendant shall notify the Probation Department for the Eastern District

of Michigan within 24 hours of his arrival at Ms. Jackson’s residence and is

directed to follow the instructions of the assigned probation officer.

      Upon his release from custody, Defendant will be subject to the same

conditions of release imposed in his original sentence. Upon entry of this Order,

defense counsel shall immediately contact the Probation Department to coordinate

and facilitate enforcement of Defendant’s release conditions.

      IT IS SO ORDERED.

                                               s/ Linda V. Parker
                                               LINDA V. PARKER
                                               U.S. DISTRICT JUDGE

 Dated: September 14, 2020




                                          6
